Case: 17-11039      Document: 00514574944         Page: 1    Date Filed: 07/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 17-11039
                                                                                FILED
                                                                            July 27, 2018
                                                                           Lyle W. Cayce
TIMOTHY DOYLE YOUNG,                                                            Clerk

                                                 Plaintiff-Appellant

v.

JASON A. SICKLER; DEPARTMENT OF JUSTICE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-1548


Before SOUTHWICK, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Timothy Doyle Young, federal prisoner # 60012-001, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his civil complaint. The district court denied his motion to proceed
IFP on appeal based on the finding that Young is barred, pursuant to 28 U.S.C.
§ 1915(g), from proceeding IFP absent a showing of imminent danger of serious
physical injury. Young has not shown that he was under imminent danger of
serious physical injury at the time he filed his notice of appeal or this IFP


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11039    Document: 00514574944       Page: 2   Date Filed: 07/27/2018


                                   No. 17-11039

motion. See Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). Young’s claims
regarding any denial of treatment of his Hepatitis C condition are not before
us and would be properly pursued only in Colorado, where he is housed. Young
v. Mellady, No. 5:15-CV-14151, 2016 WL 4596355 (S.D. W.Va. Sept. 2, 2016)
(addressing a similar complaint filed in West Virginia), appeal dism’d, No. 16-
7273, 2016 WL 9734940 (4th Cir. Dec. 20, 2016). The documents filed in the
district court demonstrate that he has records of his diagnosis, and his request
for records cannot be deemed a matter presenting “imminent danger of
physical injury” to Young. See Banos, 144 F.3d at 885. Accordingly, his motion
for authorization to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. See 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                        2